DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 9, 11-22, 26-27 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/21 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 9, 11-22, 26-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is unclear if “three-way” requires that the ethylenically unsaturated compound is distinct from the polymer (i.e., merely miscible and not part of the backbone or a pendant group thereof as earlier recited) because if the ethylenically unsaturated compound is part of the polymer then this would appear to be a two way interaction.  
It is unclear what “interaction” means (merely present in the same coating?, homogenously mixed?, covalently bonded?, etc.).
It is unclear what “effectively forming” means (i.e., is the pre-polymer formed or not?, how does “effectively formed” differentiate from simply “formed”?).
It is unclear if “forming a pre-polymer” adds any limitation to what is already recited because there is already a polymer and an ethylenically unsaturated compound (which is required to be able to form a covalent bond with ink) included in the three way interaction such that the resulting “interaction” already includes a polymer that is able to covalent bond with ink via the ethylenically unsaturated compound included in the interaction (i.e., it is unclear if “pre-polymer” is satisfied by the “three way interaction” being able to covalently bond with ink to form a “final polymer” or if “pre-polymer” adds some new limitation in addition to the already recited limitation with respect to covalently bonding with ink).
It is unclear what qualifies as “the reception of ink” since it appears any physical object can receive ink (i.e., can be coated with ink).  Again, it is unclear if “reception” corresponds to the already recited covalent bonding of ink, or if this adds some additional limitation.

It is unclear what film is being referred to as “the film.”
Claim 2 recites “the finished product” which is vague because it is unclear what is being referred to.  Besides this phrase, claim 2 also appears to recite limitations that are already present in claim 1 (i.e., binding between the crosslinker and the ethylenically unsaturated compound) such that it is unclear if claim 2 is adding any limitations to claim 1.
Claim 3 recites a smooth film, which is vague because it is unclear what makes a film “smooth” instead of not smooth (i.e., what level of roughness and how is such roughness measured?).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5, 9, 11-22, 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Servante et al. (U.S. 2002/0098340) in view of Tsubokura et al (WO 2008-139973, see U.S. 2011/0009516) in view of Hung et al. (U.S. 4,753,860) in view of Kodokoro (JP 2006-321047, see machine translation) in view of Tanaka et al. (U.S. 2003/0103129) in view of Kitada et al. (U.S. 2006/0217497) in view of Bell (WO 02/31016).  
The following references are cited as evidence: Servante et al. (U.S. 2019/0073852), Taylor et al. (U.S. 2006/0063871), Chaiko et al. (U.S. 2003/0187120), Gane et al. (U.S. 2014/0165877).
Regarding claims 1-5, 9, 11-22, 26, 27, Servante teaches a coating composition that may be used in a process to provide a printable film (with drying, [0033], as in claim 18) which may receive print/ink to become a printed film (as in claim 17), wherein the final product may be primerless (primer is optional, [0038] also see claim 7 of Servante show that the primer is only included in some embodiments of the invention), wherein the coating composition may be 
Servante teaches that the composition discussed above may include an aqueous urethane binder and a co-miscible ethylenically unsaturated compound (which may be carboxylic acid functional) that is intended to retain some of its unsaturated groups for bonding (covalent) with the later applied ink (after drying as in claim 27, [0033]), at amounts that match the claimed ranges, as in claims 1, 4-5, and 9 ([0014]-[0030], also see claim 1 of Servante).  The coating is disclosed as forming a smooth film that is ink receptive as in claim 3 ([0016]).  Servante also discloses a non-isocyanate crosslinker ([0029]-[0030]).  The above urethane binder may be a urethane acrylate (see claim 5 of Servante, in which case it would retain the unsaturated groups as part of the overall urethane polymer chain, e.g., as a pendant group or part of the backbone, as in present claim 1).  
The crosslinker is disclosed as crosslinking with the polymer ([0033]).  Servante does not disclose that the crosslinker also binds to the unsaturated compound (as in claims 1, 2).
However, Tsubokura is also directed to ink receiving coatings and teaches that urethane oligomers with reactive double bonds and carboxyl groups may be used to improve printability 
In addition and as an alternative to Tsubokura, Hung is also directed to ink receiving coatings (col. 10, lines 40-45) and teaches that a combination of urethane acrylate compounds (a single acrylate urethane oligomer with a carboxylic group and a diacrylate urethane oligomer), may be used in the coating composition to provide ink adhesion as well as flexibility characteristics, aqueous alkaline developability, adhesion and surface hardness (col. 3, lines 30-35, col. 6, lines 1-15, col. 6, lines 30-40, col. 9, lines 45-60).  The above urethane diacrylate and urethane acrylate (with carboxylic group) would correspond to the unsaturated compounds in Servante.  Thus, it would have been obvious to have used the combination of urethane acrylate compounds in Hung as the unsaturated compounds called for in Servante because Hung teaches that they provide the desired functionality of Servante in the same application (improving ink printability on an ink receiving layer) as well as flexibility characteristics, aqueous alkaline developability, adhesion and surface hardness.
In addition and as an alternative to Tsubokura and Hung, Kodokoro is also directed to ink-receiving coatings and teaches that a combination of hydrophilic and hydrophobic (but still at least partially water soluble based on the disclosed solubility values) urethane acrylate oligomers provides an ink receptive coating with improved film strength, water resistance, crosslinked structure, adhesiveness, curing shrinkage, and scratch resistance ([0031]-[0035]).  
Based on the above, the three alternatives (Tsubokura, Hung, or Kodokoro) each render obvious the composition of Servante having urethane acrylate oligomers having carboxylic groups (as the unsaturated compounds in Servante).
Regarding the claimed polymer, Servante already teaches that the crosslinker crosslinks with the polymer but does not disclose the type of crosslinkable groups in the polymer.  Tanaka is also directed to ink receptive coatings based on water dispersed polyurethanes (like Servante) and teaches that urethane polymers are made more water dispersible and also provide improved printability of the film when the urethane polymer includes 0.5-10wt% of hydrophilic groups, e.g., carboxylic groups (see abstract, [0029], [0034]-[0039]) which overlaps the claimed range of reactive functional groups (i.e., the carboxylic groups are crosslinkable with the crosslinker, as explained below).  Thus, it would have been obvious to have included such hydrophilic groups at the above amount from Tanaka in the urethane polymer of modified Servante in order to make the polymer water dispersible as desired in Servante and also in order to improve printability.
In addition and as an alternative to the above teachings of Tanaka, Kitada is also directed to ink receptive coatings based on water dispersed polyurethanes (like Servante) and teaches that urethane polymers may be incorporated into an aqueous mixture via the addition of hydrophilic groups (e.g., carboxyl groups) to improve water dispersability (see abstract, [0046]).  Thus, it would have been obvious to have included hydrophilic groups in the polymer of Servante in order to improve water dispersability of the polymer as taught by Kitada and it would have also been obvious to have adjusted the amount of hydrophilic groups in the polymer (including to values that overlap the claimed range) as an art recognized result effective variable that would have been obvious to adjust to optimize the degree of water dispersability (as taught by Kitada).
Based on the above, Tanaka and/or Kitada render obvious carboxylic functional water disperse polyurethane resins in Servante.
Regarding the crosslinking between the crosslinker, the polymer (having carboxylic groups), and the ethylenically unsaturated compound (having carboxylic groups), Servante teaches ammonium zirconium carbonate as the crosslinker and the Servante evidentiary reference teaches the same disclosure for the composition (same type and amount of binder mixed with carboxylic acid functional unsaturated compounds, compare [0037]-[0051] of the evidentiary reference to the citations made to Servante above) and teaches that the crosslinker in such a composition is capable of crosslinking the reactive compounds in the coating (e.g., carboxyl groups, like those present in the urethane acrylate oligomers and water dispersed urethane polymers having carboxylic groups discussed above, [0053]-[0057]) and teaches that ammonium zirconium carbonate is one such crosslinker ([0058]) when used at the same amount taught in Servante (i.e., about 2-5%, [0059] of the evidentiary reference compared to [0030] in Servante).  Ammonium zirconium carbonate is also used in the example of the Servante 
Thus, the combination of the same ingredients (same carboxylic functionality in the binder, same carboxylic functionality in the compounds, and same crosslinker) at the same amounts in Servante as in the Servante evidentiary reference will inherently produce the same bonds disclosed in the Servante evidentiary reference (i.e., bonds between the crosslinker and the unsaturated compounds/polymer via crosslinking of the carboxylic groups, as in claim 2).  
In confirmation of the evidentiary teachings of the Servante evidentiary reference cited above, Taylor ([0004], [0014]), Chaiko ([0088]), and Gane ([0087]) each independently confirm that the ammonium zirconium carbonate already taught by Servante crosslinks via bonding with carboxylic group (like those present in the urethane acrylate oligomers and water dispersed urethane polymers having carboxylic groups discussed above) and hydroxyl groups.  This confirms the evidence already provided by the Servante evidentiary reference cited above.
Based on the above, the ingredients already taught by modified Servante (i.e., including the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and the carboxylic functional urethane polymers from Tanaka and/or Kitada) will inherently produce the bonds recited in present claims 1 and 2.  
Based on the above crosslinking (between the crosslinker and the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and between the crosslinker and the carboxylic functional urethane polymers from Tanaka and/or Kitada) the crosslinked product of these three reactants form a “three-way interaction” as claimed that is capable of further covalent bonding with subsequently applied ink (corresponding to the claimed 
Servante does not disclose the crosslinkers of claim 26.
In addition and as an alternative to Servante rendering obvious a composition that inherently has the above described bonds (via the above evidentiary references), Bell is also directed to coated polyolefin (e.g., polypropylene) films that are intended to receive ink and are coated with a urethane/acrylate dispersion, like Servante, (see abstract, page 11-12) and teaches that suitable crosslinkers for such coatings include aziridine, carbodiimide (as in claim 26) and zirconium carbonate crosslinkers (page 4-6) with carbodiimide crosslinkers being preferred because they act also as adhesion promoters with respect to the polypropylene substrate (i.e., bond with the substrate) and also crosslink the compounds in the coatings via the carboxy and hydroxyl groups therein.  Thus, it would have been obvious to have used the crosslinkers of Bell as the crosslinker called for in Servante in order to improve adhesion to the underlying polypropylene substrate and also simply because Bell teaches that such crosslinkers are suitable for the intended purpose called for in Servant (i.e., crosslinking the ink receiving urethane-based coating).  In addition to these crosslinkers explicitly forming the bonds recited in claims 1 and 2 (as explained above), these crosslinkers will also inherently form such bonds because the crosslinkers in Bell are described as forming such bonds in the present application (i.e., the present Applicant refers to the teachings of Bell for the present crosslinker ingredient).
The crosslinkers from Bell in modified Servante will also provide inherent bonds with the unsaturated groups in the urethane acrylate oligomers discussed above (via Tsubokura, Hung, or Kodokoro in modified Servante), in addition to the carboxylic acid groups discussed above from Bell, based on [0026] of the present PGPub which described such a reaction occurring between 
Additionally, as explained above, the polymer in Servante includes both unsaturated groups and carboxylic groups (from Tanaka and/or Kitada) and therefore the aziridine and carbodiimide crosslinkers from Bell would also form bonds with the unsaturated groups and carboxylic groups in the polymer because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  
Thus, the aziridine and carbodiimide crosslinkers from Bell provide an additional means to achieve crosslinking between the crosslinker and the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and between the crosslinker and the carboxylic functional urethane polymers from Tanaka and/or Kitada.  The crosslinked product of these three reactants form a “three-way interaction” as claimed that is capable of further covalent bonding with subsequently applied ink (corresponding to the claimed “reception of ink and curing”) and is a pre-polymer before the covalent bonding with the ink.  The composition is also applied to a film surface as claimed (see above).
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Servante et al. (U.S. 2002/0098340) in view of Tsubokura et al (WO 2008-139973, see U.S. 2011/0009516) in view of Hung et al. (U.S. 4,753,860) in view of Kodokoro (JP 2006-321047, see machine translation) in view of Tanaka et al. (U.S. 2003/0103129) in view of Kitada et al. (U.S. 2006/0217497) in view of Bell (WO 02/31016), as applied to claim 1 above and further in view of Ludwig et al. (U.S. 6,881,458).  Evidentiary references are relied upon in the rejection of claim 1 above.
Regarding claim 26, modified Servante teaches all of the above subject matter (including the use of the claimed crosslinkers via Bell).  In addition and as an alternative to the teachings of Bell in modified Servante, Ludwig is also directed to ink receptive coatings based on polyurethane dispersions (see abstract, col. 3, lines 55-70) and teaches that a suitable type of crosslinker is aziridine to increase the outdoor durability and chemical resistance (col. 5, lines 30-45).  Thus, it would have been obvious to have used such a crosslinker in modified Servante as taught by Ludwig in order to increase outdoor durability and chemical resistance.  Such crosslinkers would still result in the coating of modified Servante inherently having the claimed bonds (as in claims 1 and 2) because this is the same type of crosslinker that produces such bonds in the present application.
The aziridine crosslinkers from Ludwig in modified Servante will also provide inherent bonds with the unsaturated groups in the urethane acrylate oligomers discussed above (via Tsubokura, Hung, or Kodokoro in modified Servante), in addition to the carboxylic acid groups discussed above, based on [0026] of the present PGPub which described such a reaction occurring between the present crosslinkers and unsaturated groups specifically.  That is, in addition to the carboxylic acid based crosslinking described above, the aziridine crosslinkers 
Additionally, as explained above, the polymer in Servante includes both unsaturated groups and carboxylic groups (from Tanaka and/or Kitada) and therefore the aziridine crosslinkers from Ludwig would also form bonds with the unsaturated groups and carboxylic groups in the polymer because these are the same reactive groups disclosed as providing such bonds in [0026] of the present PGPub.  
Thus, the aziridine crosslinkers from Ludwig provide an additional means to achieve crosslinking between the crosslinker and the urethane acrylate oligomers having carboxylic groups from Tsubokura, Hung, or Kodokoro, and between the crosslinker and the carboxylic functional urethane polymers from Tanaka and/or Kitada.  The crosslinked product of these three reactants form a “three-way interaction” as claimed that is capable of further covalent bonding with subsequently applied ink (corresponding to the claimed “reception of ink and curing”) and is a pre-polymer before the covalent bonding with the ink.  The composition is also applied to a film surface as claimed (see above).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Servante does not teach that the ethylenically unstaturated compound bonds with the crosslinker along with the polymer.  This is improper piecemeal analysis and nothing in Servante teaches away from using an ethylenically unstaturated compound that will crosslink with the crosslinker (i.e., the type of ethylenically unstaturated compound taught in the secondary references).  Also, “included in the matrix” does not preclude the compound from being crosslinked along with the polymer, nor is this phrase even a requirement in Servante.
Applicant refers to “amount” as being relevant in forming the “three way interaction.”  Although the “three way interaction” limitation is vague and confusing, it does not seem to the examiner that only certain amounts of any of the claimed ingredients would be required to meet the claimed limitation because as long as at least one molecule of crosslinker bonds with at least one molecule of polymer and at least one molecule of ethylenically unstaturated compound, that would be enough to form a “three way interaction.”
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787